Citation Nr: 0303039	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  98-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to May 
1968 and from July 1968 to October 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 RO decision that denied 
service connection for bronchitis and residuals of a back 
injury.  In February 2001, the Board remanded this case for 
additional development.  


FINDINGS OF FACT

1.  A chronic respiratory disorder including bronchitis began 
many years after service and was not caused by any incident 
of service.

2.  The veteran does not currently have a chronic back 
disorder.  


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991 &. Supp. 2002); 38 C.F.R. § 
3.303 (2002).

2.  Claimed residuals of a back injury were not incurred in 
or aggravated during service. 38 U.S.C.A. §§ 1110, 1154 (West 
1991); § 3.303 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's current established service-connected 
disabilities are post-traumatic stress disorder (PTSD), 
residuals of burns of various areas of his body (including 
face, neck, back, upper extremities, and groin), and 
residuals of a fracture of the left distal fibula (ankle).

The veteran served on active duty in the Navy from January 
1965 to May 1968 and from July 1968 to October 1974.  He had 
service in Vietnam, and he received a Bronze Star Medal for 
heroic achievement.  His citation for this medal indicates 
that while on a river patrol boat in Vietnam in February 
1969, the vessel was attacked by the enemy, and he was 
knocked down and wounded; the citation further describes his 
heroic actions in bringing the vessel to safety and helping 
his wounded shipmates.  

The veteran's service medical records note that in September 
1968 he complained of chest pain with breathing for the past 
couple weeks.  Physical examination revealed the chest to be 
clear.  A treatment report notes the February 1969 incident 
in which the veteran was wounded while on a river boat 
patrol, and shrapnel was removed from his right arm and right 
lower leg.  In January 1970, he complained of cold; a chest 
X-ray was normal; and the impression was bronchitis.  In 
January 1970, the veteran was injured in a house fire 
(apparently involving an exploding oil heater), and he 
received multiple burns to the back and other areas of the 
body, for which he was treated.  In April 1971, he fractured 
his left distal fibula (ankle).  A September 1971 treatment 
report noted complaints of sinus drainage, a chest X-ray was 
normal, and in October 1971 it was noted that the sinuses 
were okay.  At the September 1974 service separation 
examination, the spine and lungs were normal on clinical 
evaluation, as was a chest X-ray.  

In February 1996, the veteran filed a claim seeking service 
connection for bronchitis and residuals of a back injury.  He 
indicated that he injured his back in the summer of 1967.  He 
also indicated that a bronchitis condition began in 1965.

In April 1996, a statement was received from the veteran's 
sister.  She indicated that the veteran has had respiratory 
problems and back problems since his discharge from service.

VA medical records since 1996 show the veteran received 
treatment for a variety of ailments.  In June 1996, he 
complainted of trouble breathing; it was noted that he smoked 
a pack of cigarettes per day; the assessment was 
bronchitis/asthma; and he was advised to stop smoking.  In 
August 1996, he complained of difficulty breathing, and there 
was an impression of allergic sinusitis.  An August 1996 
treatment report notes the veteran had a 30-year history of 
smoking a pack of cigarettes per day.

In February 1997, a VA physical examination was conducted.  
On the complaint portion of the examination form, the veteran 
related that he had various problems including low back pain 
and difficulty breathing.  The examination noted burn scars 
of the back and other areas, but there was no mention of a 
musculoskeletal back disorder.  

At an August 1998 clinic visit, the veteran reported he quit 
smoking two years earlier.  Impressions included 
hypertension, obesity, and chronic obstructive pulmonary 
disease (COPD).  

In October 1998, a VA examination was conducted.  The veteran 
claimed he had  of a lung problem due to his having been 
burned during service.  X-rays of the chest revealed no 
significant cardiopulmonary process.  X-rays of the sinuses 
revealed probable mucoperiosteal thickening within the 
maxillary sinuses bilaterally.  Pulmonary function testing 
revealed a normal spirometry.  An addendum to the examination 
was received in June 1999.  The VA examiner noted that, as 
shown by the X-rays and pulmonary study, the lungs were not 
affected by the veteran having been burned during service.  
The VA examiner further noted that the recent sinus findings 
also were not caused by the veteran having been burned during 
service.

In March 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In May 2002, a VA respiratory examination was conducted.  The 
veteran gave a 25 year history of smoking one-half to a full 
pack of cigarettes per day.  He claimed he started to 
experience nasal stuffiness and congestion in 1966.  Physical 
examination revealed the chest clear to percussion.  There 
were a few rhonci, but no wheezes were appreciated.  A 
pulmonary function test revealed mild restrictive ventilatory 
impairment.   The VA examiner noted that during service the 
veteran had one episode of bronchitis and several episodes 
suggesting that he had upper respiratory infections.  The 
doctor opined that it was not likely that any of these events 
in his military service was the cause of his developing 
either bronchial asthma or bronchitis.  It was noted that the 
veteran was also exposed to fire in a house fire in 1970 for 
which he was hospitalized, and at that time chest X-ray and 
physical examination of the chest were normal, and a chest X-
ray was normal one year later, suggesting that he suffered no 
ill effects from the fire.  The VA doctor opined that it is 
not possible to attribute any of the veteran's problems at 
the present time to his military service without resort to 
speculation.

Ongoing VA treatment records, dated to 2002, show various 
ailments including bronchial asthma.  There was no mention of 
a back disorder.  

II.  Analysis

The veteran claims service connection for bronchitis and 
residuals of a back injury.  Through correspondence, the 
rating decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims, 
as well as the respective responsibilities of him and the VA 
for providing evidence.  Pertinent medical records identified 
by the veteran have been obtained, and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A.  Bronchitis

The veteran alleges that he developed bronchitis during 
service, possibly in the house fire episode in 1970.

The service medical records from the veteran's 1965-1974 
active duty show he was treated for one episode of bronchitis 
and several episodes of upper respiratory infections.  There 
is no mention of lung problems in the 1970 house fire (the 
veteran received skin burns in that episode).  The remainder 
of the service medical records, including the 1974 separation 
examination, show no lung problems.  Medical records for many 
years after service do not refer to a lung disorder including 
bronchitis.  

Post-service medical records beginning in 1996 show 
complaints of lung problems, with a history of cigarette 
smoking.  Medical records since then, dated to 2002, note 
assessments including bronchitis (as well as bronchial asthma 
and COPD).  The 2002 VA examiner, who reviewed the history, 
opined that current lung problems were unrelated to incidents 
of service.  There is no contrary medical opinion.  The 
veteran, as a layman, is not competent to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2. Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current bronchitis began many years after his 
active duty and was not caused by any incident of service.  
This condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of Back Injury

The veteran is seeking service connection for an residuals of 
a back injury.  His representative speculates that he may 
have sustained an unreported back injury in the combat 
incident involving enemy attack on his patrol boat.

The Board acknowledges that the veteran is a combat veteran, 
however, even under the combat provisions of 38 U.S.C.A. § 
1154, a current disability and medical causation must be 
proven by competent medical evidence.  The combat provisions 
of 38 U.S.C.A. § 1154(b) do not create a statutory 
presumption that a combat veteran's claimed disability is 
service-connected, but it is an evidentiary mechanism which 
lightens the burden of a veteran who seeks service connection 
based on disability alleged to be related to combat.  If a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996). 

Even assuming that the veteran injured in back in the 1969 
combat incident, no residuals of a back injury are shown in 
the service medical records, including the 1974 service 
separation examination which noted a normal spine.  There is 
no post-service medical evidence of a musculoskeletal back 
disorder.  Service connection is already in effect for skin 
scars of the back and other areas of the body (due to the 
1970 house fire in service), but such does not involve a 
musculoskeletal disorder of the back.  Although given an 
opportunity to do so, the veteran has not identified any 
post-service medical records of a back disorder, and the 
existing medical records do not suggest that a back disorder 
currently exists.

One requirement for service connection is competent medical 
evidence of the current existence of the claimed disability.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of 
a current medically diagnosed back disorder, there is no 
basis for establishing service connection for such condition.  
The weight of the credible evidence is against the claim for 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for bronchitis is denied.

Service connection for residuals of a back injury is denied.


		
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

